Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 19-20 in the reply filed on 09/15/2021 is acknowledged. Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 4 recites the at least one vane is “coupled to the housing and spaced from said inlet and said outlet.” While the specification describes the location of the vane as “at a distance” from the inlet and outlet, and it is clear based on Fig. 1 that the location of the vane is essentially on the opposite side of the system, the claim language does not accurately correspond with the embodiment depicted in the instant disclosure, and Applicant should consider modification to properly reflect the instant disclosure. 

Claim Objections
Claim 6 is objected to because of the following informalities: in line 3, “and an auditory sensor” should read “and/or an auditory sensor.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 19 recite “a build platform configured to receive a particulate.” The disclosure provides corresponding structure for the build platform 106 depicted in Fig. 1 as a flat plate and described as mounted to a support structure 158 movable in the Z-direction and the XY plane [0034].
Claim 1, line 3, recites “a consolidation device configured to consolidate the particulate.” The specification describes a consolidation device 110 including a laser device 112 and a scanning device 114, or alternatively any component that facilitates consolidation of a material using any of the process and systems described [0023] (presumably meaning additive manufacturing systems previously described as using a focused energy source such as a laser device or an electron beam generator [0002]).
Claim 1 and 19 recite “a gas supply configured to provide a gas flow.” The specification describes a gas supply 138 configured to provide a predetermined pressure and flow rate into the environment 132, and the gas flow 104 includes any suitable gases and particulates [0026]. The gas 
Claim 1, lines 6-7, recites “an actuator system…configured to move said at least one vane.” The specification defines corresponding structure for “an actuator system,” including a linear motor, a rotary motor, a hydraulic and/or pneumatic piston(s), and/or a mechanical actuator component such as a screw drive mechanism(s), and/or a conveyor system; in alternative embodiments, the system includes any actuator system that enables the system to operate as described [0028].
Claim 1 and 19 recite “a control system configured to receive information from said at least one sensor and cause said at least one vane to move.” The specification describes a computer control system, or controller [0031], which performs the algorithm described in steps 210-214 of the flow chart in Fig. 6 and paragraphs [0045]-[0048].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite “a gas supply configured to provide a gas flow,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes a gas supply 138 configured to provide a predetermined pressure and flow rate into the environment 132, and the gas flow 104 includes any suitable gases and particulates [0026]. The gas supply 138 is depicted in Fig. 1 as a blank rectangular object. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claim 3 recites “said at least one vane is coupled to said housing and located adjacent at least one of said inlet and said outlet.” The specification is silent on the scope of the term “adjacent” and Fig. 1 depicts the vane located on the opposite side of the system from the inlet and the outlet. One of ordinary skill in the art would therefore not find the limitation with respect to location of the vane understandable in the context presented.
Claim 7, lines 2 and 4, recites the control system is configured to determine “an air quality parameter” of the environment. Such a determination is based on information from a sensor(s) such as a pressure, temperature, anemometer, optical, and/or auditory sensor. Due to the variety of possible data inputs and lack of a clear description in the specification regarding the scope of “air quality” or the associated parameter, it is unclear to one of ordinary skill in the art what type of parameter is required to be determined.
Claim 9 recites functional language including “configured to receive control signals” associated with a motor. The actuator system is being interpreted under 112(f) as described above, and it is unclear to one of ordinary skill in the art how any of the motors or other mechanical structures described in the disclosure would be capable of receiving control signals.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1)/102(a)/(2) as being anticipated by DE 102010052206 A1 (“Herzog”). An Espacenet machine translation of Herzog is attached and referred to herein.

Herzog discloses a device for manufacturing a three-dimensional object by successive solidification of layers of a powdery building material which is solidified by radiation, the device comprising a housing 5, process chamber 6, carrying device 8 with a height-adjustable carrier 9, and irradiation device (Abstract, [0020], Fig. 3). Protective gas from a storage volume 31 upstream of a nozzle is injected into the process chamber via a protective gas injection 13 ([0021], [0036], Figs. 5-6) and is extracted from the process chamber through the protective gas extractor 18 ([0038], Fig. 3). The system further comprises at least one deflection device 15 which redirects the laterally-injected protective gas stream in a targeted manner in order to realize the advantageous guidance of the protective gas flow and improve the protective behavior of the gas flow (Abstract, [0004]-[0005]). The deflection device is able to be independently positioned/moved by a motor ([0006], [0009], [0022], [0026]-[0029]). The system further comprises an observation device 27 including a sensor system at the inner wall of the ([0030], [0033], Fig. 3). The position of the deflection element is computer-controlled, with the detected measured values of the observation device used as input variables to achieve an advantageous change in the steering, flow, or speed of the protective gas within the process chamber by changing the position/orientation of the deflection element ([0037]).

As to claim 1, Herzog therefore discloses an additive manufacturing system (device [0001]) comprising:
A build platform (carrier 9) configured to receive a particulate; a consolidation device (irradiation device [Abstract]; laser radiation [0009]) configured to consolidate the particulate to form a component; a gas supply (gas storage 31) configured to provide a gas flow across said build platform; at least one vane positionable in a plurality of orientations relative to the gas flow (deflection device 15); an actuator system coupled to said at least one vane and configured to move said at least one vane between the plurality of orientations (motor, motorized positioning); at least one sensor (observation device 27); and a control system configured to receive information from said at least one sensor and cause said at least one vane to move between the plurality of orientations based on the information received from said at least one sensor (computer control [0037]).

Regarding claim 2, Herzog discloses the additive manufacturing system in accordance with claim 1 further comprising a housing (housing 5) surrounding the build platform and defining an environment for forming the component (process chamber 6), wherein said housing includes an inlet (protective gas injection 13) to receive the gas flow into the environment from said gas supply and an outlet (gas extractor 18) for the gas flow to exit the environment, said at least one sensor disposed at least partially within the environment ([0030], [0033]).

claim 4, Herzog discloses the additive manufacturing system in accordance with claim 2, wherein said at least one vane is coupled to said housing and spaced from said inlet and said outlet (Fig. 3, [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 8, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010052206 A1 (“Herzog”).

As to claim 3, Herzog discloses the additive manufacturing system in accordance with claim 2 as set forth above. Herzog additionally teaches the at least one vane (deflection device 15 or element 29) is coupled to the housing (Figs. 3, 5; [0028]). Herzog discloses an embodiment wherein the deflection device is located adjacent the inlet 13 (Fig. 2), however in this embodiment the deflection device is coupled to the application device 10. Herzog is silent as to the vane being coupled to the housing and located adjacent at least one of said inlet and said outlet. 
Herzog further teaches that at least some areas of the inner wall of the housing can serve as an area of deflection in conjunction with a separate deflection device/element (area 28 of inner wall of housing, [0005], [0032]) and that the deflection device or element can be positioned at a variety of locations inside the system (Figs. 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system taught by Herzog with said at least one vane coupled to said housing and located adjacent at least one of said inlet and said outlet in order to provide additional capability for guidance and control of the protective gas flow and/or to work in conjunction with the inner wall of the housing to direct gas flow. 

Regarding claim 5, Herzog discloses the additive manufacturing system in accordance with claim 2 as set forth above. Herzog further teaches pivoting the deflection element or parts of the deflection element to execute a rotary movement about a pivot axis for the purpose of positioning it ([0026]-[0027]) and positioning is accomplished by a motor ([0006]). Herzog describes an embodiment wherein the deflection element 29 is coupled to the housing and still has a movable area so that it extends in phases further in the direction of the base 12 and can evade the recoater 10 ([0031], Fig. 5), however Herzog does not state that in this same embodiment the deflection element is pivotably coupled and the movement of the element is a rotation.


Regarding claim 8, Herzog teaches the additive manufacturing system in accordance with claim 1 as set forth above. Herzog further specifies the deflection device is horizontally movable by a motor ([0009], [0025], [0028]) within the process chamber and can be telescoped vertically ([0028]). 
Although Herzog is silent as to the actuator system being configured to move the vane along a track, because the prior art teaches that the motorized system is capable of moving the vane (deflection device) horizontally and vertically it would have been obvious to one of ordinary skill in the art that the actuator system is capable of moving said at least one vane along a track. Incorporating this limitation would ensure that the horizontal or vertical movement remains straight along a preferred orientation.

Regarding claim 9, Herzog discloses the additive manufacturing system in accordance with claim 1 as set forth above. Herzog discloses a motor for motorized positioning of the deflection element ([0006], [0009], [0022]). 
Although Herzog is silent as to the motor being configured to receive control signals from said control system for moving said at least one vane between the plurality of orientations, because the prior art teaches that the position or orientation of the movable deflection element is motorized and the position or orientation is changed under computer control ([0037]), it would have been obvious to one of ordinary skill in the art that the motor is configured to receive control signals from said control system for moving said at least one vane between the plurality of orientations. With this arrangement, the actuator system 

Regarding claim 19, Herzog discloses an additive manufacturing system (device [0001]) comprising:
A build platform (carrier 9) configured to receive a particulate; a gas supply (gas storage 31) configured to provide a gas flow across said build platform; a housing (housing 5) surrounding said build platform and defining an environment (process chamber 6) for forming a component, wherein said housing includes an inlet (protective gas injection 13) to receive the gas flow into the environment from said gas supply and an outlet (gas extractor 18) for the gas flow to exit the environment; and at least one vane movably coupled to said housing and disposed within the environment, wherein said at least one vane is positionable in a plurality of orientations relative to the gas flow (deflection device 15).
Herzog teaches computer control capable of receiving input variables from a sensor in order to initiate a corresponding action in response (detected measured values used as input variables to achieve an advantageous change in the steering or speed of the gas flow, which is caused by changing the position or orientation of the deflection device or part of the deflection device [0037]). Herzog is silent regarding the control system being configured to determine at least one operating parameter of said additive manufacturing system and move said at least one vane between the plurality of orientations based on the operating parameter.
Because the prior art teaches computer control and that there is an action initiated and executed correspondingly in response to data received by the computer, it is inherent that the computer is performing some type of analysis or processing between receiving information and coordinating an associated response. It would therefore be obvious that the computer is capable of determining at least one operating parameter of the system and moving the device based on that parameter. Furthermore, performing such an analysis would ensure an efficient use of the structures already provided by allowing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing system of Herzog with the control system configured to determine at least one operating parameter of said additive manufacturing system and move said at least one vane between the plurality of orientations based on the operating parameter because such a system is known in the art and would allow positioning of the deflection device to be performed intentionally and dynamically according to data collected by the sensor.

Regarding claim 20, Herzog teaches the additive manufacturing system of claim 19 as set forth above. Herzog further teaches the observation device 27 is preferably arranged in the area 28 of the inner wall of the housing 5 so that the inlet medium is acted upon by the protective gas flow ([0033], Figs. 5-6 show area 28 within housing) and configured to transmit information to said control system relating to the operating parameter of the additive manufacturing system (detected measured values of the observation device used as input variables for computer control [0037]).
While the figures depict the observation device 27 located at least partially outside of the housing 5, the description of a preferred arrangement above and the understanding of one of ordinary skill in the art that a sensor may require immersion in the environment it is measuring would render such a positioning of the sensor obvious before the effective filing date of the claimed invention in order to efficiently collect data.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102010052206 A1 (“Herzog”) as applied to claim 2 above, and further in view of WO 2018/128695 (“Murphree”).

Regarding claim 6, Herzog teaches the additive manufacturing system in accordance with claim 2 as set forth above. Herzog teaches a sensor system which is acted on by the gas flow and provides ([0030], [0033], [0037]), however Herzog is silent as to the specific type of sensor or the property detected.
Murphree teaches an apparatus for three-dimensional printing, using a metal powder material ([00121]), and controlling gas flow in the enclosure atmosphere (Abstract, [0006]), for example by using one or more movable baffles to restrain, deflect, or direct the flow of gas ([00263], [00318]; 965, 970 in Fig. 9). The system comprises one or more sensors, such as pressure, optical, gas flow, or thermal sensors coupled to a controller ([00301]-[00303]). In one embodiment, the controller may direct an alteration of the gas flow comprising changing a position of a baffle based on sensor input ([00303]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance the sensor system as taught by Herzog, disposed within the environment for forming the component, with the pressure, optical, gas flow, or thermal sensor(s) taught by Murphree for improved monitoring and control of the gas flow.

Regarding claim 7, Herzog in view of Murphree teaches the limitations of claim 6 as set forth above. Herzog teaches computer control used to effect a change in the gas flow deflection device based on input values from a sensor ([0037]), however Herzog is silent as to the control system being configured to determine an air quality parameter of the environment based on the information received from said at least one sensor and adjust an orientation of said at least one vane based on the air quality parameter.
Because Herzog teaches computer control and that there is an action initiated and executed correspondingly in response to data received by the computer, it is inherent that the computer is performing some type of analysis or processing between receiving information and coordinating an associated response. It would therefore be obvious that the computer is capable of determining an air quality parameter, such as air temperature or pollution level, of the environment based on the information received from said at least one sensor being acted on by the gas flow and adjusting an orientation of said at least one vane based on the air quality parameter. Furthermore, performing such an analysis would 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the additive manufacturing system of Herzog in view of Murphree with the control system configured to determine an air quality parameter of the environment based on the information received from said at least one sensor and adjust an orientation of said at least one vane based on the air quality parameter, such as air temperature or pollution level, for the reasons set forth above and because such a system is known in the art and would allow positioning of the deflection device to be performed intentionally and dynamically according to data collected by the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754